DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5 are 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US 2016/0280589 A1) (Beall ‘589) as evidenced by:
Ceramics, chemed.chem.purdue.edu, 2011; and
Beall et al., “Crystallization and Chemical Strengthening of Stuffed β-Quartz Glass-Ceramics,” Journal of the American Ceramic Society, Vol. 50, Issue 4, pp 181-190 (Beall 181). 
	Beall ‘589 teaches a glass article having beta quartz crystals dispersed in a glassy phase.  See the abstract, and paragraphs [0038] and [0083]-[0086].  
The glass phase inherently has a silicon atom covalently bonded to four oxygen atoms.  Silicate glass is formed of silicon atoms bonded to four oxygen atoms in a tetrahedron.  See Ceramics, fifth paragraph of section titled “Ceramics.”
The beta-quartz crystals inherently have a silicon atom covalently bonded to four oxygen atoms and aluminum covalently bonded to four oxygen atoms.  Beall 181 discloses that the stuffed beta quartz structure is formed when Al substitutes for silicon forming AlO4 tetrahedra.  See page 182, first column, section III(1).  Aluminum forms covalent bonds with oxygen.
Beall ‘589 teaches that the glass ceramic has crystallinity of 10 to 80%.  See paragraph [0037].  This range overlaps the presently claimed range, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
As to claims 2 and 3, stuffed beta quartz inherently includes lithium (a first alkali metal) at interstitial sites of the structure that balances the charge of the trivalent aluminum in the tetravalent site.  See Beall ‘181, page 181, section, III(2), last paragraph.  The bond is electrostatic.
As to claims 4 and 5, Beall ‘589 teaches that the glass article may be ion exchange strengthened with a potassium (i.e., a second or third alkali metal) solution.  As understood by one of ordinary skill in the art, the potassium exchanges for the lithium in the glass phase and enters into the beta quartz structure by exchanging for the lithium ions in the beta quartz structure.  See Beall ‘181, page 188, section (3)(A), second paragraph beginning “when in exchange.”  The potassium is exchanged with the lithium at the interstitial sites of the ceramic phase and the modifier sites of the glass, which implies that the bond is electrostatic/ionic.  However, as is known to one of ordinary skill in the art, there is no such thing as a 100% ionic or 100% covalent bond.  Rather, the bond is predominantly one, but contains some amount of the other.  Therefore, the potassium in the beta quartz and the glass phase has some amount of covalent bond.
As to claim 9, the glass ceramic of Beall ‘589 is a lithium aluminosilicate, and therefore, has lithium in the stuffed beta quartz crystals.  See paragraphs [0083]-[0086].  
As to claim 10, the glass ceramic of Beall ‘589 measures crystallinity by Rietveld/x-ray diffraction.  See paragraph [0037].
As to claim 11, the glass ceramic of Beall ‘589 includes ZrO2 as a nucleating agent.  See Table 3 and paragraphs [0083]-[0086].  See The glass ceramic will, therefore, be formed through the ZrO2 nucleating agent.
As to claim 12, the glass ceramic of Beall ‘589 has a transmittance of at least 88% over a range of 400-800 nm.  See paragraph [0040].
As to claim 13, Beall ‘589 teaches a difference in refractive index between the glass and ceramic phase of 0.025 or less.  See paragraph [0039].
As to claim 14, Beall ‘589 teaches a crystal size of 5 to 200 nm.  See paragraph [0036].  This range overlaps the claimed range, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
As to claim 15, Beall ‘589 teaches a fracture toughness of about 0.9 MPa·m1/2 or greater.  See paragraph [0041].

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beall et al. (US 2016/0280589 A1) (Beall ‘589) as evidenced by:
Ceramics, chemed.chem.purdue.edu, 2011; and
Beall et al., “Crystallization and Chemical Strengthening of Stuffed β-Quartz Glass-Ceramics,” Journal of the American Ceramic Society, Vol. 50, Issue 4, pp 181-190 (Beall 181). 
As applied to claims 1-5 above, and further in view of Duffy et al. (US 2020/0055764 A1).
	Beall ‘589 renders obvious claims 1-5 for the reasons recited above.  Beall ‘589 teaches ion exchange strengthening the glass article which results in two surface compressive stresses sandwiching a central tension region.  See paragraph [0085].  Beall ‘589 fails to expressly teach that crystals are formed in each of the three stress regions.  Ion exchange strengthening can sometimes eliminate the crystalline phase in the surface region.
	Duffy et al. teaches a process for ion exchange strengthening a glass ceramic to have a spike and tail compressive stress profile.  See the abstract.  The process includes ion exchange with potassium, and avoids the development a vitreous surface layer (i.e., does not eliminate surface crystals).  Id.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the process of Duffy et al. on the glass ceramic of Beall ‘589 because the resultant glass ceramic could have its compressive stress reliably determined.  See the abstract of Duffy et al. 
	As to claim 7, as evidenced by Beall ‘181, potassium ion exchange in a beta quartz glass ceramic exchanges the potassium for the lithium in the beta quartz crystal.  For this to occur the bond with lithium must be weaker than the bond with potassium.
	As to claim 8, the combination of references suggests a process that is the same as the present invention.  Compare examples 1 and 2 of the instant specification and claim 13 of Duffy et al.  Therefore, the bonding of the alkali ions would be the same. 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. in view of Beall et al. (US 2016/0280589 A1) (Beall ‘589) as evidenced by:
Ceramics, chemed.chem.purdue.edu, 2011; and
Beall et al., “Crystallization and Chemical Strengthening of Stuffed β-Quartz Glass-Ceramics,” Journal of the American Ceramic Society, Vol. 50, Issue 4, pp 181-190 (Beall 181). 
Sanford et al. discloses an electronic device including display layers (154) and a cover glass (106).  See figure 3, and paragraph [0057].  The cover glass is attached to the display via an optical adhesive.  Id.  The display includes a pixel array.  See paragraph [0048].  Sanford et al. fails to disclose the particulars of the cover glass.
Beall ‘589 discloses a glass ceramic that may be used as a cover glass.  See paragraph [0077].
	It would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass ceramic cover of Beall ‘589 as the cover glass of Sanford et al. because the resultant device would have improved scratch resistance and toughness.  See paragraph [0002] of Beall ‘589.
	Beall ‘589 teaches the glass article has beta quartz crystals dispersed in a glassy phase.  See the abstract, and paragraphs [0038] and [0083]-[0086].  The glass phase inherently has a silicon atom covalently bonded to four oxygen atoms.  Silicate glass is formed of silicon atoms bonded to four oxygen atoms in a tetrahedron.  See Ceramics, fifth paragraph of section titled “Ceramics.”
The beta-quartz crystals inherently have a silicon atom covalently bonded to four oxygen atoms and aluminum covalently bonded to four oxygen atoms.  Beall ‘181 discloses that the stuffed beta quartz structure is formed when Al substitutes for silicon forming AlO4 tetrahedra.  See page 182, first column, section III(1).  Aluminum forms covalent bonds with oxygen.
Beall ‘589 teaches that the glass ceramic has crystallinity of 10 to 80%.  See paragraph [0037].  This range overlaps the presently claimed range, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
	As to claims 17 and 18, stuffed beta quartz inherently includes lithium (a first alkali metal) at interstitial sites of the structure that balances the charge of the trivalent aluminum in the tetravalent site.  See Beall ‘181, page 181, section, III(2), last paragraph.  The bond is electrostatic.
As to claims 19 and 20, Beall ‘589 teaches that the glass article may be ion exchange strengthened with a potassium (i.e., a second and third alkali metal) solution.  As understood by one of ordinary skill in the art, the potassium exchanges for the lithium in the glass phase and enters into the beta quartz structure by exchanging for the lithium ions in the beta quartz.   See Beall ‘181, page 188, section (3)(A), second paragraph beginning “when in exchange.”  The potassium is exchanged with the lithium at the interstitial sites of the ceramic phase and the modifier sites of the glass, which implies that the bond is electrostatic/ionic.  However, as is known to one of ordinary skill in the art, there is no such thing as a 100% ionic or 100% covalent bond.  Rather, the bond is predominantly ionic or covalent, but contains some amount of the other.  Therefore, the potassium in the beta quartz and the glass phase has some amount of covalent bond.

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive. 
Applicants argue that Beall ‘589 does not disclose that the crystals are beta quartz, and wherein the beta quartz crystals have a crystallinity of 40-50%.  The examiner respectfully disagrees.  Beall ‘589 expressly teaches a crystalline phase (i.e., crystals) of beta quartz in paragraph [0038] and exemplifies beta quartz as the sole crystalline phase in composition 6 (paragraphs [0083]-[0087] and table 4).  The crystallinity of the article is from 10 to 80 volume percent.  See paragraph [0037].
Applicants note that Beall ‘589 does not specifically disclose the crystallinity of the beta quartz crystals.  It appears to assert that the present invention relates to a glass phase and beta quartz crystals within the glass phase; and the beta quartz crystals have a portion that is crystalline and a portion that is amorphous.  The claimed crystallinity is describing the crystallinity of the crystals alone (including an amorphous phase in the crystals?) not including the glass phase.  The examiner is confused by this argument.  One or ordinary skill in the art of glass ceramics interprets glass ceramic crystallinity in terms of a percentage of crystals in the glass ceramic article – not a crystallinity of the ceramic phase alone.
The specification describes that the crystallinity of the beta quartz crystals is determined by x-ray diffraction/Rietveld analysis.  See paragraph [0017] of specification as published in the Pre-Grant Publication US 2021/0188700.  The specification states that the device and analysis method employed for determining the crystallinity are known in the art.  See paragraph [0146].  The known method of determining crystallinity of a glass ceramic is based upon powder x-ray diffraction of the glass ceramic including the amorphous phase.  A description of this method is seen in the experimental section in Yasukawa et al. “Crystallinity Analysis of Glass-Ceramics by the Rietveld Method,” J. Am. Ceram. Soc., 81 [11] 2978–82 (1998).  Thus, the crystallinity limitation of the claims makes sense to the examiner if it is assumed that the recited crystallinity refers to the percent beta quartz crystals in the glass article.  
Applicants argue that they have unexpectedly determined that 40-50% beta quartz is critical to the claimed invention as it effects the thermal expansion.  Any assertion of the criticality of a claimed range must establish the criticality by comparing a sufficient number of examples inside and outside the range.  See MPEP 716.02(d) II.  The instant specification only provides examples at 0%, 40-50% and 80% which is not sufficient to establish the criticality of the claimed range. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Sample/Primary Examiner, Art Unit 1784